UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6652


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

TITO LAMONT ANDERSON,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. James C. Dever III, District Judge. (4:08-cr-00075-D-1)


Submitted: October 20, 2020                                   Decided: October 23, 2020


Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tito Lamont Anderson, Appellant Pro Se. Kristine L. Fritz, Assistant United States
Attorney, Jennifer P. May-Parker, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tito Lamont Anderson appeals the district court’s order denying his motion for a

sentence reduction under § 404 of the First Step Act of 2018 (“First Step Act”), Pub. L.

No. 115-391, 132 Stat. 5194. Although the court found Anderson eligible for relief, the

court exercised its discretion and declined to reduce Anderson’s term of imprisonment. In

so doing, the court accurately described the record; considered Anderson’s new Sentencing

Guidelines range, which included adopting the calculations reflecting that Anderson no

longer qualified as a career offender; evaluated the relevant 18 U.S.C. § 3553(a) factors

and Anderson’s arguments in favor of a reduction; and explained its reasons for denying

the motion. On this record, we discern no abuse of the court’s discretion. See United States

v. Jackson, 952 F.3d 492, 495-97 (4th Cir. 2020) (reviewing decision on First Step Act

motion for abuse of discretion). Accordingly, we affirm for the reasons stated by the

district court. United States v. Anderson, No. 4:08-cr-00075-D-1 (E.D.N.C. filed May 1,

2020 & entered May 4, 2020). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               AFFIRMED




                                             2